DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 8/25/2022 has been entered.
 	Claims 28 and 30-32 are pending, all of which have been considered on the merits.
	
Status of Prior Rejections/Response to Arguments
RE: Rejections under 35 USC 103:
	Applicants have addressed the rejections en bloc, as the basis of the rejections are the same.  Applicants assert the amendments to claim 28 to add in the step of disposing of the cutting bed and cutting die differentiate from the prior art.
	In response, the previous rejections of record are withdrawn in view of the claim amendment.  However, new grounds of rejection are set forth below.

RE: Rejections on grounds of NSDP:
Applicants have addressed the rejections en bloc, as the basis of the rejections are the same.  Applicants assert the amendments to claim 28 to add in the step of disposing of the cutting bed and cutting die differentiate from the prior patents
	In response, the previous rejections of record are withdrawn in view of the claim amendment.  However, new grounds of rejection are set forth below.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2008/0046095; hereafter “Daniel ‘095”), in view of Daniel et al (US Patent 8,323,701; hereafter “Daniel ‘701”), further in view of Workman et al (US Patent 6626965) and Love et al (US Patent 5163955).
Daniel ‘095 disclose placental tissue grafts useful in wound healing, and methods of preparation.  Daniel ‘095 state the grafts are comprised of single layers of amnion or chorion, multiple layers of amnion or chorion, or multiple layers of a combination of amnion and chorion (See Daniel ‘095, abstract, claim 20).  The embodiments wherein multiple layers of amniotic membrane and/or at least one layer of amniotic membrane and at least one layer of chorionic membrane are provided together are relied upon for this rejection.  Daniel ‘095 teach multiple layers are provided, then layers are dehydrated together to form a laminate (See Daniel ‘095, ¶0061, claim 20).  Daniel ‘095 define ‘amniotic membrane’ as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See Daniel ‘095, ¶0004).  This necessarily means that an amniotic membrane has first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Based on this definition within the specification, it is interpreted that all references to “amniotic membrane” or “amnion” are limited by this definition.  Therefore the disclosure of Daniel ‘095 supports embodiments wherein (i) the placental graft comprises two layers of amnion laminated together, wherein each layer of amnion has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells, as well as (ii) the placental graft comprises at least one layer of amnion laminated to at least one layer of chorion, wherein each amnion layer has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.
Daniel ‘095 teach the tissue graft can be used in numerous medical applications involving wound care (See Daniel ‘095, ¶0079, 0082)

	The method of Daniel ‘095 is comparable to the instant claims as follows:
Regarding claims 28 and 32: Daniel ‘095 disclose production of a placental tissue allograft...wherein the placental tissue allograft comprises two or more membranes.  
In embodiments wherein Daniel ‘095 produces a graft comprising two or more amniotic membranes, the first and second amniotic membranes will read on a first and a second membrane, respectively.  According to the definition of amniotic membrane provided by Daniel ‘095, all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  
In embodiments wherein Daniel ‘095 produces a graft comprising at least one amniotic membrane and at least one chorionic membrane, at least one of the amniotic membranes will read on said first membrane is an amnion membrane.  Again, according to the definition of amniotic membrane provided by Daniel ‘095, all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by Daniel ‘095, and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) is held to have been prima facie obvious as a matter of ‘obvious to try’ at the time of filing of the instant invention..  
The placental grafts of Daniel ‘095 are not cross-linked.
Daniel ‘095 differs from the instant claim in that Daniel ‘095 does not teach cutting a plurality of fenestrations in said placental tissue. 
	Daniel et al ‘701 is also directed to production of dehydrated placental tissue grafts for use in wound healing.  Like Daniel ‘095, Daniel et al ‘701 teach the grafts can comprise one or more layers of amnion and/or chorion (See Daniel et al ‘701, col. 3, ln 5-26).  Daniel et al ‘701 teach after dehydration the tissue graft may be perforated using a small gauge needle or punch to produce a mesh-like configuration, as shown in Fig. 10.  In Fig. 10 a plurality of circular holes are present in the tissue graft.  Daniel et al ‘701 teach the holes can have a diameter of from 0.2 mm-2.0 mm or from 0.2 mm-0.5 mm, and can be spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart.  The holes permit for passage and migration of cells, blood and other factors through the graft, thereby enhancing wound healing.  Daniel et al ‘701 teach the size and spacing of the holes can vary upon application. (See Daniel et al ‘701, col. 9, ln 22-46).  Though the diameters specifically disclosed by Daniel et al ‘701 are slightly smaller than the range claimed, it is submitted that modification of the hole diameters to be within the claimed range of 2.4 mm to about 5.0 mm would have been prima facie obvious as a matter of routine optimization.  The diameter of the holes, as well as the spacing of the holes are directly related to how much fluid, blood and cells can pass through the material.  Larger holes would permit more fluid to pass through.  Providing larger holes at a greater distance apart would also be an obvious design modification to achieve the same overall amount of fluid, blood, and cell pass through.  As the size of the hole has a predictable effect on outcome, modification of the size of the hole would have bene prima facie obvious.  Furthermore, Daniel et al ‘701 specifically state that the hole size and spacing can be modified based on application.  It is noted that there is no evidence of criticality associated with the claimed hole size in the instant application.  
It is submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the dehydrated placental tissue graft of Daniel ‘095, as rendered obvious by Daniel et al ‘701, for the purpose of improving wound healing ability of the placental tissue graft, thus imparting a plurality of fenestrations in said placental tissue allograft.  
The method of Daniel ‘095, modified by Daniel et al ‘701 further differs from the instant invention with regards to how the fenestrations are imparted to the dehydrated placental tissue.  Daniel et al ‘701 describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
However, at the time the invention was made cutting dies used to precisely and accurately cut various materials to a particular predetermined configuration were well known in the art.  The cutting die contains blades embedded at one end into a solid block of material.  The blades are formed into a desired predetermined configuration to cut a material into a specific shape or pattern.  To use, a material is placed on a cutting base, and the cutting die is placed on top of the material with blades touching the material, and then pressure is applied to the cutting die, so as to cause the blades to penetrate the cutting material and result in cutting the material to the predetermined size and shape of the blades in the cutting die .  Workman et al disclose a basic cutting die and operation thereof (See col. 1, ln 1-54).  Workman et al provide instructions on how to form steel rule dies.  Workman et al teach the blades can be formed into any conceivable shape (See Workman et al, col. 5, ln 52-55). Workman et al disclose a plurality of shapes can be formed in a single to cut out a plurality of shapes simultaneously (See Workman et al, col. 7, ln 58-67 & Fig. 10).  Workman et al teach use of the steel rule dies to cut materials involves pressing the steel rule dies against the material to be cut (See Workman et al, col 4, ln 51-54).  Love et al disclose cutting dies used to cut out biological tissue to a desired shape (See Love et al, col. 20, ln 26-col. 21, ln 51; col. 22,ln 46-col. 23, ln 12).  Love et al specify the presence of a cutting base, onto which the tissue can be placed, and the cutting die is pressed against (See, Love et al, id).  Love et al teach the cutting die can be part of a disposable kit that can be used in an operating room (See Love et al, col. 5, ln 59-col. 6, ln 51).  
It is concluded that it would have been prima facie obvious to have further modified the method of Daniel ‘095, in view of Daniel et al ‘701, to impart the perforations using a cutting die assembly instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a cutting die assembly would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Furthermore, use of cutting dies will permit creation of holes with any desired diameter (not limited by diameter of a needle).  For the reasons set forth above Daniel et al ‘701 render obvious holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Daniel ‘095.  One would have had a reasonable expectation of successfully producing a cutting die assembly including a cutting die that can generate punches of these exact dimensions and spacing based on the disclosure of each of Workman et al and Love et al, who teach that any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Daniel ‘095 using such a cutting die assembly because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of cutting dies to cut biological tissues was well known in the art (See Love et al). Daniel et al ‘701 render obvious that a ‘punch’ can be used to perforate the placental tissue of Daniel ‘095, the cutting die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a cutting die assembly, as rendered obvious by Workman et al and Love et al, which includes the cutting die and a cutting bed of substantially the same dimension as the cutting die, to the specifications desired by Daniel et al ‘701, which would consist of a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 2.4-5.0 mm in diameter, and a cutting bed having substantially the same dimensions as the cutting die; and to then use the cutting die assembly having said specifications to impart the fenestrations into the placental tissue.  Use of the cutting die assembly having said specifications to impart the fenestrations would involves placing the placental tissue on the cutting bed, placing the cutting die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and then applying pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
Love et al teach the cutting dies can be provided as part of a disposable kit.  When dealing with biological tissues for transplantation, maintaining sterility and avoiding cross-contamination is always a desire.  Thus, using a disposable cutting die and disposing of the cutting die assembly after cutting the plurality of fenestrations would have been prima facie obvious.  
This modified method of Daniel ‘095, in view of Daniel et al ‘701, Workman et al and Love et al meet the limitations of instant claims 28 and 32.  
Regarding instant claim 30: Following the discussion of claim 28 above, Daniel et al ‘701 teach the perforations are imparted to a dehydrated placental allograft.  Noting that Daniel ‘095 teach dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claim 31: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al ‘701 (which would have been prima facie obvious to apply to the modified graft of Daniel ‘095) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 9956253; hereafter “Daniel ‘253”), in view of Daniel et al (US Patent 8,323,701; hereafter “Daniel ‘701”), and further in view of Workman et al (US Patent 6626965) and Love et al (US Patent 5163955).
Applied reference Daniel ‘253 has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
It is noted Daniel ‘253 is in the same family as Daniel ‘095, the specification of both documents being the same.  The following rejection is substantially the same as that presented above, with the exception that modifications have been made to make citations to the ‘253 patent and to the claims of the patent.  
Daniel ‘253 disclose placental tissue grafts useful in wound healing, and methods of preparation.  Daniel ‘253 state the grafts are comprised of single layers of amnion or chorion, multiple layers of amnion or chorion, or multiple layers of a combination of amnion and chorion (See Daniel ‘253, abstract).  Daniel ‘253 claims a placental tissue graft consisting of one amnion layer isolated from a placenta, wherein the amnion layer consists of an epithelial layer, a basement membrane, a compact layer, and a fibroblast cellular layer. 
The embodiments wherein one of amniotic membrane and one layer of chorionic membrane are provided together are relied upon for this rejection.  Daniel ‘253 teach multiple layers are provided, then layers are dehydrated together to form a laminate (See Daniel ‘253, col. 8, ln 55-col. 9, ln 6).  Daniel ‘253 define ‘amniotic membrane’ as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See Daniel ‘253, col. 1, ln 46-50).  This necessarily means that an amniotic membrane has first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Based on this definition within the specification, it is interpreted that all references to “amniotic membrane” or “amnion” are limited by this definition.  Therefore the disclosure of Daniel ‘253 supports embodiments wherein (i) the placental graft comprises two layers of amnion laminated together, wherein each layer of amnion has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells, as well as (ii) the placental graft comprises at least one layer of amnion laminated to at least one layer of chorion, wherein each amnion layer has a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Grafts having these particular configurations are explicitly claimed in patented claims 1 and 7.
Daniel ‘253 teach the tissue graft can be used in numerous medical applications involving wound care (See Daniel ‘253, col. 10, ln 38-41 and 50-54).

	The method of Daniel ‘253 is comparable to the instant claims as follows:
Regarding claims 28 and 32: Daniel ‘253 disclose production of a placental tissue allograft...wherein the placental tissue allograft comprises two or more membranes.  
In embodiments wherein Daniel ‘253 produces a graft comprising two or more amniotic membranes, the first and second amniotic membranes will read on a first and a second membrane, respectively.  According to the definition of amniotic membrane provided by Daniel ‘253, all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  
In embodiments wherein Daniel ‘253 produces a graft comprising at least one amniotic membrane and at least one chorionic membrane, at least one of the amniotic membranes will read on said first membrane is an amnion membrane.  Again, according to the definition of amniotic membrane provided by Daniel ‘253, all of the amniotic membranes present within the graft will have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by Daniel ‘253, and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) would have been prima facie obvious as a matter of ‘obvious to try’ at the time the instant application was filed.
The placental grafts of Daniel ‘253 are not cross-linked. 
Daniel ‘253 differs from the instant claim in that Daniel ‘253 does not teach cutting a plurality of fenestrations in said placental tissue. 
The teachings of Daniel et al ‘701 are set forth above.  Daniel et al ‘701 renders obvious imparting holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It is submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the dehydrated placental tissue graft of Daniel ‘253, as suggested by Daniel et al ‘701, for the purpose of improving wound healing ability of the placental tissue graft, thus imparting a plurality of fenestrations in said placental tissue allograft. Daniel ‘253 teach that their tissue graft is applicable in healing wounds, thus modifications which improve the wound healing ability would have been desirable.  
The method of Daniel ‘253, modified by Daniel et al ‘701 further differs from the instant invention with regards to how the fenestrations are imparted to the dehydrated placental tissue.  Daniel et al ‘701 describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a cutting assembly consisting of a cutting bed, and cutting die, wherein the cutting die has a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon
The teachings of each of Workman et al and Love et al are set forth above.  Briefly, Workman et al and Love et al teach production and use of a cutting die assemblies consisting of a cutting bed, the material to cut placed on the cutting bed, and a cutting die, wherein the cutting die has a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.  The cutting die assembly can be disposable.
It is concluded that it would have been prima facie obvious to have further modified the method of Daniel ‘253, in view of Daniel et al ‘701, to impart the perforations using a cutting die assembly instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a cutting die assembly would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Furthermore, use of cutting dies will permit creation of holes with any desired diameter (not limited by diameter of a needle).  For the reasons set forth above Daniel et al ‘701 render obvious holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Daniel ‘253.  One would have had a reasonable expectation of successfully producing a cutting die assembly including a cutting die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al and Love et al, each of which say any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Daniel ‘253 using such a cutting die assembly because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of cutting dies to cut biological tissue materials was well known in the art (See Love et al). Daniel et al ‘701 render obvious that a ‘punch’ can be used to perforate the placental tissue of Daniel ‘253, the cutting die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a cutting die assembly, as rendered obvious by Workman et al and Love et al, which includes the cutting die and a cutting bed of substantially the same dimension as the cutting die, to the specifications desired by Daniel et al ‘701, which would consist of a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 2.4-5.0 mm in diameter, and a cutting bed having substantially the same dimensions as the cutting die; and to then use the cutting die assembly having said specifications to impart the fenestrations into the placental tissue.  Use of the cutting die assembly having said specifications to impart the fenestrations would involves placing the placental tissue on the cutting bed, placing the cutting die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and then applying pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
Love et al teach the cutting dies can be provided as part of a disposable kit.  When dealing with biological tissues for transplantation, maintaining sterility and avoiding cross-contamination is always a desire.  Thus, using a disposable cutting die and disposing of the cutting die assembly after cutting the plurality of fenestrations would have been prima facie obvious.  
This modified method of Daniel ‘253, in view of Daniel et al ‘701, Workman et al and Love et al meets the limitations of instant claims 28 and 32.  
Regarding instant claim 30: Following the discussion of claim 28 above, Daniel et al ‘701 teach the perforations are imparted to a dehydrated placental allograft.  Noting that Daniel ‘235 teach dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claim 31: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al ‘701 (which would have been prima facie obvious to apply to the modified graft of Daniel ‘235) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Claims 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Samaniego et al (US 2012/0083900), in view of Daniel et al (US Patent 8,323,701), and further in view of Workman et al (US Patent 6626965).
Samaniego et al disclose back-to-back tissue patches or dressings and methods for their use and manufacture (See Samaniego et al, ¶0004).  In one embodiment, Samaniego et al disclose a method of manufacturing a multi-layer amnion tissue patch comprising (i) obtaining a first amnion layer having an epithelial layer, a basement membrane layer, a compact layer, and a fibroblast layer, (ii) obtaining a second amnion layer having the same composition, and (iii) processing the first and second amnion layers such that the fibroblast layers of each amnion layer are adhered to each other (See Samaniego et al, ¶0005, 0033-0035).  Samaniego et al teach the back-to-back tissue graft can be used in a variety of medical applications including wound care, and in particular burn care (See Samaniego et al, ¶0029, 0051, 0052).
The method of Samaniego et al is comparable to the instant claims as follows:
Regarding claims 28 and 32: The back-to-back tissue patch of Samaniego et al comprised of two layers of amnion reads on a placental tissue allograft comprising a first membrane and a second membrane (both being amnion).  Both amnion layers have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer comprising fibroblast cells.  The method of manufacturing such a back-to-back tissue graft reads on a method of production of [such] a placental tissue allograft.
Samaniego et al teaches the grafts can be cross-linked, but such is not necessary.  Samaniego et al covers embodiments wherein the grafts are not cross-linked.
Samaneigo et al differs from the instant claim in that Samaniego et al does not teach cutting a plurality of fenestrations in said placental tissue allograft. 
	The teachings of Daniel et al ‘701 are set forth above. Daniel et al ‘701 renders obvious imparting holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It is submitted that it would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have created a plurality of holes/perforations in the placental tissue graft of Samaniego, as suggested by Daniel et al ‘701, for the purpose of improving wound healing ability of the placental tissue graft, thus imparting a plurality of fenestrations in said placental tissue allograft. Samaneigo et al teach that their tissue graft is applicable in healing wounds, thus modifications which improve the wound healing ability would have been desirable.  
The method of Samaniego et al, modified by Daniel et al ‘701 further differs from the instant invention with regards to how the fenestrations are imparted to the placental tissue.  Daniel et al ‘701 describe perforating the graft using small gauge needle or punch, they do not disclose contacting the placental tissue with a cutting assembly consisting of a cutting bed, and cutting die, wherein the cutting die has a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.
The teachings of each of Workman et al and Love et al are set forth above.  Briefly, Workman et al and Love et al teach production and use of a cutting die assemblies consisting of a cutting bed, the material to cut placed on the cutting bed, and a cutting die, wherein the cutting die has a substantially flat die surface having a plurality of prearranged, substantially circular cutting punches thereon.  The cutting die assembly can be disposable.
It is concluded that it would have been prima facie obvious to have further modified the method of Samaniego, in view of Daniel et al ‘701, to impart the perforations using a cutting die assembly instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a cutting die assembly would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Furthermore, use of cutting dies will permit creation of holes with any desired diameter (not limited by diameter of a needle).  For the reasons set forth above Daniel et al ‘701 render obvious holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It would have been prima facie obvious to apply holes having these dimensions and spacings in the graft of Samaniego.  One would have had a reasonable expectation of successfully producing a cutting die assembly including a cutting die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al and Love et al, each of which say any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of Samaniego et al using such a cutting die assembly because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of cutting dies to cut biological tissue materials was well known in the art (See Love et al). Daniel et al ‘701 render obvious that a ‘punch’ can be used to perforate the placental tissue of Samaniego et al, the cutting die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a cutting die assembly, as rendered obvious by Workman et al and Love et al, which includes the cutting die and a cutting bed of substantially the same dimension as the cutting die, to the specifications desired by Daniel et al ‘701, which would consist of a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 2.4-5.0 mm in diameter, and a cutting bed having substantially the same dimensions as the cutting die; and to then use the cutting die assembly having said specifications to impart the fenestrations into the placental tissue.  Use of the cutting die assembly having said specifications to impart the fenestrations would involves placing the placental tissue on the cutting bed, placing the cutting die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and then applying pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
Love et al teach the cutting dies can be provided as part of a disposable kit.  When dealing with biological tissues for transplantation, maintaining sterility and avoiding cross-contamination is always a desire.  Thus, using a disposable cutting die and disposing of the cutting die assembly after cutting the plurality of fenestrations would have been prima facie obvious.  
This modified method of Samaniego et al, in view of Daniel et al ‘701, Workman et al and Love et al meets the limitations of instant claims 28 and 32.  
Regarding instant claim 31: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al  (which would have been prima facie obvious to apply to the modified graft of Samaniego et al substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9463207, in view of Daniel et al (US Patent 8,323,701), and further in view of Workman et al (US Patent 6626965) and Love et al (US Patent 5163955)
Regarding claim 28: Claim 1 of US patent 9463207 is directed to a method of preparing a dehydrated tissue graft.  The dehydrated tissue graft produced by the method is a placental tissue graft that can comprise multiple layers of amnion, wherein each amnion membrane in the placental tissue allograft comprises a first side which is an epithelial layer.  The patent specification defines “amniotic membrane” as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See col. 1, ln 46-50).  Amniotic membrane and amnion are synonymous.  This limitation is considered limiting for purposes of claim construction, thus use of the term “amnion” in the claim is considered to be limited to tissue consisting of the above four recited tissue layers.  As such, the amnion membrane in the claims is necessarily limited to tissue consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer; thus the amnion will necessarily have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer. 
Patent claim 5 requires use of both an amnion and a chorion. 
The patented claim differs from the instant claim in that the patent claim does not teach cutting a plurality of fenestrations in said placental tissue. 
The teachings of Daniel et al (‘701), Workman et al and Love et al are set forth above. 
It is concluded that it would have been prima facie obvious to have further modified the method of claim 1 of patent ‘207, in view of Daniel et al ‘701, to impart the perforations using a cutting die assembly instead of using a small gauge needle or punch to individually punch the holes into the placental tissue.  Use of a cutting die assembly would have been desirable because it would be quicker than individually perforating the graft with a needle or punch and will permit more reproducible results when generating multiple tissue grafts for commercial sale.  Furthermore, use of cutting dies will permit creation of holes with any desired diameter (not limited by diameter of a needle).  For the reasons set forth above Daniel et al ‘701 render obvious holes having a diameter of from 2.4 mm to 5.0 mm, and spaced from 1 mm-5 mm apart or from 2 mm to 4 mm apart, for improving wound healing capabilities of a placental tissue graft.  It would have been prima facie obvious to apply holes having these dimensions and spacings in the graft generated in the method of claim 1 of patent ‘207.  One would have had a reasonable expectation of successfully producing a cutting die assembly including a cutting die that can generate punches of these exact dimensions and spacing based on the disclosure of Workman et al and Love et al, each of which say any conceivable shape/configuration of blades is possible, and that multiple blades can be formed into a single cutting die.  One would have had a reasonable expectation of successfully cutting the placental tissue graft of patent ‘207 using such a cutting die assembly because metal blades would reasonable be expected to cut placental tissue.  Furthermore, use of cutting dies to cut biological tissue materials was well known in the art (See Love et al). Daniel et al ‘701 render obvious that a ‘punch’ can be used to perforate the placental tissue of patent ‘207, the cutting die would serve as a ‘punch’.  As such, it would have been prima facie obvious to have formed a cutting die assembly, as rendered obvious by Workman et al and Love et al, which includes the cutting die and a cutting bed of substantially the same dimension as the cutting die, to the specifications desired by Daniel et al ‘701, which would consist of a substantially flat die surface having predetermined dimensions and having a first side and a second side, said first side having a plurality of prearranged cutting punches thereon, wherein said cutting punches are substantially circular, said cutting punches spaced from about 1-5 mm apart and about 2.4-5.0 mm in diameter, and a cutting bed having substantially the same dimensions as the cutting die; and to then use the cutting die assembly having said specifications to impart the fenestrations into the placental tissue.  Use of the cutting die assembly having said specifications to impart the fenestrations would involves placing the placental tissue on the cutting bed, placing the cutting die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and then applying pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft.  
Love et al teach the cutting dies can be provided as part of a disposable kit.  When dealing with biological tissues for transplantation, maintaining sterility and avoiding cross-contamination is always a desire.  Thus, using a disposable cutting die and disposing of the cutting die assembly after cutting the plurality of fenestrations would have been prima facie obvious.  
This modified method of claim 1 of patent ‘207, in view of Daniel et al ‘701, Workman et al and Love et al meets the limitations of instant claim 28.  
Regarding instant claim 30: Following the discussion of claim 28 above, Daniel et al teach the perforations are imparted to a dehydrated placental allograft.  Noting that the method of ‘207 patent claim 1 involves dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claim 31: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (which would have been prima facie obvious to apply to the modified method of the ‘207 patent) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  
Regarding instant claim 32: Following the discussion of claim 28 above, the ‘207 patent claim 1 states the graft can comprise multiple layers of amnion.  In such cases, the first layer of amnion will read on a first membrane, and the second layer of amnion will read on the second membrane.  Alternatively, patent claim 5 states that a layer of amnion and a layer of chorion can be provided.  Regarding the orientation of the second chorion membrane relative to the first amnion membrane, it is submitted that because there are only two options (applying the chorion membrane adjacent to the first side or the second side of the amnion membrane), and because both are enabled by the patent, and because both would both yield the predictable result of providing a laminate which is thicker and stronger than a single layer, selection of the claimed orientation (wherein the chorion is adjacent to the second side of the amnion) was prima facie obvious as a matter of ‘obvious to try’.  

Claims 28 and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9433647, in view of Daniel et al (US Patent 8,323,701), and further in view of Workman et al (US Patent 6626965) and Love et al (US Patent 5163955).
Regarding claim 28: Claim 4 of US patent 9433647 is directed to a method of preparing a dehydrated placental tissue graft.  The dehydrated tissue graft produced by the method is a placental tissue graft that can comprise multiple layers of amnion, wherein each amnion membrane in the placental tissue allograft comprises a first side which is an epithelial layer.  The patent specification defines “amniotic membrane” as consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer (See col. 1, ln 46-50).  Amniotic membrane and amnion are synonymous.  This limitation is considered limiting for purposes of claim construction, thus use of the term “amnion” in the claim is considered to be limited to tissue consisting of the above four recited tissue layers.  As such, the amnion membrane in the claims is necessarily limited to tissue consisting of epithelium cells, thin reticular fibers (basement membrane), a thick compact layer, and fibroblast layer; thus the amnion will necessarily have a first side which is an epithelial layer and a second side which is an exposed fibroblast layer. 
The patented claim differs from the instant claim in that the patent claim does not teach cutting a plurality of fenestrations in said placental tissue. 
The teachings of Daniel et al, Workman et al and Love et al are set forth above. 
For the same reasons as set forth above (in the rejection based on the 9463207 patent claim 1), modification of the method of patent ‘647 claim 4 to include a step of providing a cutting die assembly, consisting of a cutting die and a bottom/cutting plate, and a step of placing the placental tissue on the cutting bed, placing the steel cut die on top of the placental tissue, such that the placental tissue is contacted with the first side of the cutting die, and applying pressure to the plurality of cutting punches to thereby simultaneously cut a plurality of fenestrations in the placental tissue allograft, wherein the fenestrations are holes having a diameter of 2.4 mm to about 5.0 mm would have been prima facie obvious.  For brevity, the rejection will not be repeated.
Regarding instant claim 30: Following the discussion of claim 28 above, Daniel et al teach the perforations are imparted to a dehydrated placental allograft.  Noting that the method of ‘207 patent claim 1 involves dehydrating the placental allograft, it would have been prima facie obvious to carry out the fenestration step after dehydration.
Regarding instant claim 31: Following the discussion of claim 28 above, the dimensions/spacing taught by Daniel et al (which would have been prima facie obvious to apply to the modified method of the ‘647 patent) substantially overlap with the claimed ranges, and as such, render the claimed ranges prima facie obvious.  See MPEP 2144.05(I).  
Regarding instant claim 32: Following the discussion of claim 28 above, the ‘647 patent claim 4 states the graft can comprise multiple layers of amnion.  In such cases, the first layer of amnion will read on a first membrane, and the second layer of amnion will read on the second membrane.  

Additional Prior Art
	The following references is made of record as being relevant in the field of tissue cutting dies, but is not relied upon as part of a rejection at this time:
Lemp et al (US Patent 5425741).  Lemp et al disclose disposable tissue cutting dies for biological tissues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633